Judgment unanimously affirmed. Memorandum: Defendant contends that his sentence of 5 to 15 years’ imprisonment was excessive and that the court erred in failing to comply with section 70.00 (subd 3, par [b]) of the Penal Law, requiring that when a minimum period of imprisonment is imposed, the court state the reasons therefor. At sentencing the court recommended that defendant receive psychiatric assistance "in overcoming these problems of sexual or deviate sexual behavior that you seem to have”. Although the court should have stated specifically its reasons for fixing the minimum sentence, we think that the above statement sufficiently explains the reason therefor, and that it would be an unnecessary "salute to formalism” to reverse the sentence and to remand for resentencing (see People v Rojas, 42 NY2d 1035; People v Esteves, 41 NY2d 826). We do not find that the sentence is excessive. (Appeal from judgment of Niagara County Court—attempted rape, first degree.) Present—Cardamone, J. P., Hancock, Jr., Denman and Witmer, JJ.